Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 1 of 28 Page ID #:12




                               EXHIBIT A
                                   Exhibit A
                                     4
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 2 of 28 Page ID #:13




                                                                                                                                                          SUM-100
                                             SUMMONS                                                                         FOR COURT USE ONLY
                                                                                                                          (SOLO PARA USO DE LA CORTE)
                     (CITACION JUDICIAL)
   NOTICE TO DEFENDANT:                                                                                                           FILED
                                                                                                                      SUPERIOR COURT OF CALIFORNIA
    (AVISO AL DEMANDADO):                                                                                              COUNTY OF SAN BERNARDINO
    SAFARILAND, LLC, a Limited Liability Company, an active Corporation, and DOES 1                                     SAN BERNARDINO DISTRICT
    through 50, inclusive,
                                                                                                                                  FEB 0 7 2019
   YOU ARE BEING SUED BY PLAINTIFF:
   (1.0 ESTA DEMANDANDO EL DENIANDANTE):                                                                         BY
    ANGELES GONZALEZ ARIAS, an individual,                                                                                    \       r d RatkA
                                                                                                                                  PAULA ROGE , EPUTY



     NOTICE! You have been sued. The court may decide against you without your being heard unless you respond Wilhin 30 days. Read the Information
     below.
        You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file 8 written response al this court and have a copy
     served on the plaintiff. A letter or phone call will not protect you, Your written response must be In proper legal form II you want the court to hear your
     case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
     Online Self-Help Center (www,courtInfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. if you cannot pay the filing lee, ask
     the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
    may be taken without further warning from the court.
        There ere other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
    referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
    these nonprofit groups et the California Legal Services Web site (www.lawhelpeolltamla.ong), the California Courts Online Self-Help Center
    (www.courtinfo,ca.govIselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
    costs on any settlement or arbitration award of 510,000 or more In a civil case. The court's lien must be paid before the court will dismiss the case.
   ,AV/S01Lo ban demanded°. Si no responde dentro de 30 dfas, la code puede decklir en su contra sin escuchar su version. Lea la Info:mock:Sr, a
   contInuaciOn.
       Tiene 30 DM DE CALENDARIOdespuels de qua le entreguen este clteclon y popeles legates pare presenter una respuesta per escrlta en este
   crate y hacer que se entregUe one copia al dernandente. Una carte o one Ramada telatonica no lo protegee. Su respuesta par °suite Keno qua ester
   en formate legal correcto al desee qua procesen so case en la cone. Es posible qua haya un formulado qua listed puede user pare su respuesta.
   Puede enconlrar estos formularies de la cede y mas Information en of Centro de Ayuda de las Codes de California (Www,sucarte.ca.gov), an to
   bibfloteca de !eyes de su condado o en la code qua la quede mas cerce. Si no puede pager la cools de presentacIdn, pkfa al secreted° de la carte
   qua le da un formularto de exanctdr, de page de coo/as. SI no presenta su respuesta a ?tempo. puede perdere, caw par incumptimiento y la carte le
   podia qulter su sueldo, cfinero y bienes sin etas edvertencle.
      Hay otros requisites legates. Es recomenclable qua llama a un abogedo inmediatamenle. Si no canoe° a on abogado, puede !lamer a on servIcio de
   ramisidn a abogados. Si no puede pager a un abogado, es pastille qua cumpla con los requisites pars ebtener serviclos legates gratifies de on
   pragrama de serviclos legates sin fines de lucre. Puede encontrar estas grtipos sin fines de lucre en el Milo web de California Legal Services,
   (www.lawhelpcalifomia.org), en al Centre de Ayuda de las Codes de California, (www.sucarte.ca.gov) o poniandose en contact° con is cone o el
   coleglo de abogados locales. AVIS(); Parley, la cork tiene derecho a reclamar/es cuotas y los costes exentos pot Importer on gravamen sabre
   cualquler recuperackn de $10,000 6 mas de valor recibide mediante un acurudo o una concesion de arbitrate en on case de derecho civil Tiene qua
   pager el gravamen de la carte antes de qua la code puede desechar el case,
  The name and address of the court is:                                                                     CASE NUMBER
                                                                                                            pAdreso del Case).
  (El nombre y direcciOn de la corte es):       Superior Court of California,                                                       CINM 1904349
   San Bernardino Courthouse
   247 West 3rd Street, San Bernardino CA 92415
  The name, address, and telephone number of plaintiffs attorney, or plaintiff without art attorney, is:
  (El nombre, la direcchin y el nOmero do telefono del abogado del domendente, o dot demandante quo no tiene abogedo, es):
   RAWA LAW GROUP APC 5843 Pine Ave,. Chino Hills, CA 91709; Tel (909) 393-0660; Fax 888-250-8844
  DATE:                                                                          Clerk, by                                                               , Deputy
  (Fecha)                    FEI3 0 7 2019                                       (Secreterio)         Paula Rogers                                        (Adjunto)
  (For proof of service of this summons, use Proof of Service of Summons (form P08-010).)
  (Para prueba de entrege de ()Ste citatiOn use el formularlo Proof of Service of Summons, (PO5-010)).
                                    NOTICE TO THE PERSON SERVED: You are served
                                    1. I   j as an individual defendant
                                             as the person sued under the fictitious name of (specify):


                                           114 on behalf of (specify): S           44-444 1as                  L-         C

                                           under.           CCP 416.10 (corporation)                                   CCP 416.60 (minor)
                                                            CCP 416.20 (defunct corporation)        I             I    CCP 416.70 (conservatee)
                                                            CCP 416.40 (association or partnership)         r )        CCP 416.90 (authorized person)
                                                     El     other (specify):
                                                I   by personal delivery on (data):       Py l at/i
                                                                                                                                                           Page 1 oft
  Farm Moped fa' Mandatory Use
    Jwtuo/CerixO at Carcoeie
                                                                         SUMMONS                                                   Code or CM) Procedure 55 412.20, 065
                                                                                                                                                   !OW ddurenfo cagey
   SUM•100 rev. July 1, 20091




                                                                      Exhibit A
                                                                        5
    Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 3 of 28 Page ID #:14

•




                                                                                            FILED   CALIFORNIA
                                                                                  SUPERIOR COURT OF     RDINO
                                                                                    COUNTY OF SAN BERNA
                                                                                                    DISTRICT
                                                                                     SAN BERNARDINO
           1
                Zahra Khoury (SBN 231065)     •                                              FEB 0 7 2019
           2    Ziad Elrawashdeh (SBN 237166)                                         2_     441   .a... 2   414.vba.*
                RAWA LAW GROUP, APC
           3                                                                     BY          PAULA ROGE.R          EPUTY
                5843 Pine Ave.
           4    Chino Hills, CA 9'1 709
                Telephone: (909) 393-0660
           5    Facsimile: (888) 250-8844
           6    Attorneys for Plaintiff ANGELES GONZALEZ ARIAS
           7
        8                        SUPERIOR COURT IN THE STATE OF CALIFORNIA
        9
                                 •    FOR THE COUNTY OF SAN BERNARDINO
       10
                                                                                           CMS 11904309
       11       ANGELES GONZALEZ ARIAS, an                        CASE NO.
                individual,
       12                                                          COMPLAINT FOR DAMAGES:
                                      Plaintiff,                     1.  Disability Discrimination
      13
                                                                     2.  Retaliation
      14               vs.                                           3.  Wrongful Termination in
                                                                         Violation of Public Policy
      15        SAFAR1LAND, LLC, a Limited Liability                 4.  Failure to Prevent
      16        Company, an active Corporation, and DOES 1               Discrimination
                through 50, inclusive,                               5.  Failure to Provide Reasonable
      17                                                                 Accommodation
                                      Defendants,                   6.   Failure to Engage in an
      18
                                                                         Interactive Process
      19                                                            7.   Violation of FEHA CFRA Leave
      20
      21                                                          DEMAND FOR JURY TRIAL
      22
      23
      24                                       GENERAL ALLEGATIONS
      25              Plaintiff, ANGELES GONZALEZ ARIAS ("Plaintiff" or "ARIAS") brings this action

      26       against defendants SAFARILAND, LLC ("Defendant" or "SAFARILAND") and DOES 1

      27       through 50, inclusive, (collectively "DEFENDANTS") and alleges as follows:
                             This Court has proper jurisdiction of this action because the alleged wrongful and
      28
                                                            -1-
                                                   COMPLAINT FOR DAMAGES
                                                                                       Gonzalez-Arias v Safartland LLC




                                                        Exhibit A
                                                          6
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 4 of 28 Page ID #:15




       discriminatory conduct occurred at a place of employment situated in Ontario, California.
   1
               2.      Plaintiff is an adult female, living in the City of Fontana., in the State of
       California;
   3
               3.      At all material times, Plaintiff was an employee of DEFENDANT within the
   4
       meaning of California's Government Code §§ 12940 et seq. ("FEHA"), which obligates
   5
       employers to provide a work environment free from discrimination, harassment, and retaliation
   6
       and to take all reasonable steps necessary to prevent discrimination and harassment from
   7   occurring;
   8           4.      On information and belief, and at all times material to this Complaint, Defendant
   9   SAFARILAND was and is an active limited liability company, conducting business at 3120
  10   Mission Blvd, Ontario, California 91761. SAFARILAND is an emplOyer within the meaning of
  11   FEHA and, as such, is barred from discriminating in employment, as set forth in FEHA.
  12           5.      Plaintiff is ignorant of the true names and capacities of defendants sued herein as

  13   Does 1-50, inclusive, and therefore, sue these defendants by such fictitious names and capacities.

  14   Plaintiff is informed and believes, and on that basis alleges, that each fictitiously named
       defendant is responsible in some manner for the occurrences alleged herein, and that Plaintiff's
  15
       injuries as alleged herein were proximately caused by the conduct of said Doe defendants;
  16
               6.     Plaintiffs is informed and believes and, on that basis, alleges that, at all material
  17
       times herein, each of the DEFENDANTS was the agent, employee, and/or working in concert
  18
       with the co-defendants and was acting within the course and scope of such agency, employment
  19
       and/or concerted activity. Plaintiff is informed and believes and, on that basis, alleges that, all
  20
       actions of each DEFENDANT herein alleged were ratified and approved by the other individual
  21   defendants and by the officers and managing agents of each other corporate defendants. To the
  22   extent that certain acts and omissions were perpetrated by certain DEFENDANTS, the remaining
  23   defendant or DEFENDANTS confirmed and ratified said acts and omission;
  24          7.      Plaintiff is informed and believes and, on that basis, alleges that at all material
  25   times herein each defendant was completely dominated and controlled by his co-defendant and
  26   each was the alter-ego of the other;

  27          8.      Within the time provided by law, Plaintiff; filed charges with the California

  28   Department of Fair Employment and Housing (DFEH) and obtained right to sue notices.

                                                  -2-
                                         COMPLAINT FOR DAMAGES
                                                                                Gonzalez-Arias v Saforiland LLC




                                                Exhibit A
                                                  7
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 5 of 28 Page ID #:16




                          (




                              FACTS COMMON TO ALL CAUSES OF ACTION
    1
                9.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding
        paragraphs as though fully set forth herein;
    3
                10.     Plaintiff ARIAS was hired by DEFENDANT SAFARILAND in or about 2004 as
    4
        a seamstress. Her duties encompassed making new vests and alterations.
    5
                11.     On. or about October 17, 2017 plaintiff was repairing the collard of a bullet proof
    6
        vest when she felt, sharp shooting pain in her thumbs and fingers.
    7           12.     On or about October 21, 2017, plaintiff was seen at Kaiser and was diagnosed
    8   with tendinitis of,the bilateral wrists. She was provided with wrists splints and Motrin. At that
    9   time, the doctor took her off work from 10/21/17 through 10/24/17. Defendant was notified of
   10   the condition andithe time off work.
  .11           13.     On or about November 7, 2017, Defendant ordered plaintiff transferred to the
   12   OPARC department. Her job duties in that department consisted of inserting items such as bolts
   13   and screws inside zip lock bags. Defendant did not communicate with plaintiff nor did they

   14   discuss the nature of the essential functions of her position. Defendant merely ordered her
        transferred.
   15
                14.    Plaintiff underwent physical therapy at Concentra whereby she was diagnosed
  16
        with Radial Styloid Tenosynovitis (De Quervain); Sprain of left and right wrists and hands.
  17
        Plaintiff continued working while undergoing her treatment.
  18
              . 15.    On or about January 17, 2018, she was seen by Dr. Heidari whereby treatment in
  19
        form of cortisone, injection was provided and she was to continue to work with restrictions as
  20
        follows: no use osewing machine and a 10-pound weight restriction.
  21           16.      On or about January 31, 2018, Plaintiff was released to full duties. Nevertheless,
  22    defendant refused. to return plaintiff to her position and kept her in the OPARC Department.
  23    Plaintiff was a seamstress who took great pride in her work. She just wanted to continue working
  24    with dignity. OPARC is a nonprofit organization that serves adults with intellectual and
  25    developmental disabilities. Defendant had a section whereby individuals with developmental
  26    disabilities would work in packaging type positions. Plaintiff was transferred to said department,

  27    although still on location with defendant. Defendant stopped including her in work events as if
        she did not exist. Plaintiff advised defendant on multiple occasions that she was released to work
  28
                                                  -3-
                                         COMPLAINT FOR DAMAGES
                                                                                Gonzalez-Arias v Safariland LLC




                                                 Exhibit A
                                                   8
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 6 of 28 Page ID #:17




        in her position as a seamstress which she has performed for over fourteen years to no avail,
    1
         Defendant had her package zip lock bags in the OPARC department.
    2
                17.     In or about April 2018, plaintiff's father got very ill in Mexico. She requested
    3
         time off work to take care of her severely ill father. Defendant denied the two-month leave and
    4
        did not even advise plaintiff that she was entitled to a protected leave under the California
    5
         Family Rights Act (CFRA), Plaintiff continued to work, In or about June 2018, plaintiff's father
    6
        passed away in Mexico. To date, plaintiff feels the agony arid sadness as defendant illegally
    7   denied her the ability to care for her dad during his final days and months.
    8           18.     Further, despite repeated requests, defendant continued to refuse to give plaintiff
    9   her position back.
   10           19.     On September 12. 2018 Plaintiff was examined by an Agreed Medical Examiner
   11   Mark Mandel, MD. She was released to work with the restrictions 'no very repetitive forceful

  12    gripping, grasping, pinching, holding, twisting, torqueing or flexion —extension with a similar

   13   magnitude loss of her pre-injury capacity for fine finger manipulation and dexterity, estimated to

  14    be 16% bilaterally. Dr. Mandel stated that she was able to do her job as a seamstress. Defendant
        again refused to give plaintiff her job.
  15
                20.     Plaintiff complained that opening and closing zip lock bags all day long was
  16
        strenuous and she needed her job back to no avail.
  17
                21.     Plaintiff also complained to Dr. Mandel and he noted it in his report. Defendant
   8
        was deliberately keeping her in the OPARC department for no valid reason.
  19
                22.     Defendant refused to give her her job back or even engage in a good faith
  20    interaction regarding her ability to perform her regular job.
  21           23.     On or about October 16, 2018, plaintiff was at work performing her duties. She
  22    was called in to the office. The head of security was present along with Nicole from Human
  23    Resources. Marisol was also present to translate for Nicole. Nicole wanted plaintiff to "write a
  24    letter saying that she was still injured and that she never notified them that she was still injured."
  25    Plaintiff said that she could not write such letter as it was not true. At that time, defendant

  26    terminated her employment. Defendant then escorted plaintiff out immediately in front of all the

  27    employees. At 61 years old, after approximately seventeen years of service with this employer,

  28    plaintiff was never humiliated as much as she was humiliated on that day. Defendant deliberately

                                                   -4-
                                          COMPLAINT FOR DAMAGES
                                                                                   Ganr.aie:-Arias v Safarifond LLC




                                                   Exhibit A
                                                     9
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 7 of 28 Page ID #:18




        attempted to make a mockery out of her, Plaintiff had worked throughout her treatment and no
    1
        matter what assignment she was given, she never said no.
    2
                 24.     On or about January 21, 2019 ARIAS filed a complaint with the California
    3
        Department of Fair Employment and Housing and received her right to sue letter. (Exhibit A)
    4
    5                                    FIRST CAUSE OF ACTION
                                      DISABILITY DISCRIMINATION
    6
                            loo
                                          AGAINST SAFARILAND,
    7                               AND DOES 1 THROUGH 50 INCLUSIVE

    8            25.     PLAINTIFF re-alleges and incorporates by reference the allegations in all
    9   preceding paragraphs as though fully set forth herein;
   10            26.     California Government Code Section 12926.1 (b) indicates in pertinent parts that
  11    it is the intent of the Legislature that the definitions of physical disability and mental disability
   l2   be construed so that applicants and employee are protected from discrimination due to an actual
  13    or perceived physical or mental impairment that is disabling, potentially disabling, or perceived

  14    as disabling or potentially disabling. Defendant escorted plaintiff off while she was working
        and performing the essential functions of her duties in the OPARC department.
  15
                27.      PLAINTIFF'S actual and/or perceived disability was a motivating factor for
  16
        DEFENDANT's adverse employment actions against PLAINTIFF by DEFENDANTS, and/or
  17
        their agents/employees, in violation of Government Code § 12940(a).
  18
                28,      DEFENDANTS' discriminatory conduct was a substantial factor in causing harm
  19
        to PLAINTIFF, including but not limited to: loss of earnings and other employment benefits,
  20    physical injuries, pain and suffering, mental anguish and emotional distress.                As such,
  21    PLAINTIFF is entitled to general and compensatory damages in amounts to be proven at the
  22    time of trial;
  23            29.      As a direct and proximate cause of the acts alleged above, PLAINTIFF has had to
  24    hire the services of an attorney. PLAINTIFF has incurred and continues to incur legal expenses
  25    and attorney's fees and is entitled to an award of attorneys' fees and costs pursuant to
  26    Government Code § 12965(b). PLAINTIFF is presently unaware of the precise amount of these

  27    expenses and fees and prays leave of court to amend this Complaint when the amounts are more

  28    fully known;

                                                   -5-
                                          COMPLAINT FOR DAMAGES
                                                                                  Gonzalez-Arias v Safariland LLC




                                                  Exhibit A
                                                    10
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 8 of 28 Page ID #:19




                30.      The conduct of DEFENDANTS and each of them as described above was
    I
        malicious, fraudulent, and/or oppressive and done with a willful and conscious disregard for
        PLAINTIFF's tights and for the deleterious consequences of DEFENDANTS actions.
    3
        DEFENDANTS sand each of them, and their agents/employees or supervisors, authorized,
   4
        condoned, and ratified the unlawful conduct of each other. Consequently, PLAINTIFF is
   5
        entitled to puniti4 damages against each of said DEFENDANTS.
   6
   7                                SECOND CAUSE OF ACTION
   8                                      RETALIATION
                            IN VIOLATION OF GOVERNMENT CODE § 12940
   9                                AGAINST ALL DEFENDANTS
  10
               31.       Plaintiff re-alleges and incorporates by reference the allegations in the preceding
  11    paragraphs as though fully set forth herein;
  12           32.      California law prohibits an employer from retaliating against any employee who
  13    engages in protected activity under the Fair Employment and Housing Act ("FEHA") which is
  14    contained in the. California's Government Code at section 12900 and those that follow.
  15    Government Code section 12940, subdivision (h), protects from retaliation employees who
  16    resist or object to discrimination or harassment. That provision makes it unlawful "Efjor any

  17    employer ... or person to discharge, expel, or otherwise discriminate against any person because

  18    the person has opposed any practices forbidden under this part or because the person has filed a
        complaint, testified, or assisted in any proceeding under this part." To establish a prima facie
  19
        case of retaliation, a plaintiff must show that (I) he or she engaged in a protected activity; (2)
  20
        the employer subjected the plaintiff to an adverse employment action; and (3) the protected
  21
        activity and the employer's adverse action were causally connected. (Yanowitz v L'Oreal USA,
  22
        Inc. (2005) 36 ea1.4th 1028, 1042.); in the case at bar, after the request for reasonable
  23
        accommodation, defendant terminated plaintiffs employment, in direct retaliation thereof.
  24
              33.     As a direct and proximate result of DEFENDANTS unlawful conduct, PLAINTIFF
  25    has suffered and will continue to suffer physical injuries, pain and suffering and extreme severe
  26    mental anguish and emotional distress. PLAINTIFF has suffered and continues to suffer a loss
  27    of earnings and other employment benefits. PLAINTIFF is thereby entitled to general and
  28    compensatory damages in amounts to be proven at the time of trial;
                                                  -6-
                                         COMPLAINT—EOR DAMAGES
                                                                                 Gonzalez-Arias v Safariland LLC




                                                 Exhibit A
                                                   11
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 9 of 28 Page ID #:20




                         34.         As a direct and proximate cause of the acts alleged above, PLAINTIFF has had
       1
             to hire the services of an attorney. PLAINTIFF has incurred and continues to incur legal
       2
            expenses and attorneys' fees, and is entitled to an award of attorneys' fees and costs pursuant to
    3
             Government Code § 12965(b). PLAINTIFF is presently unaware of the precise amount of these
    4
             expenses and fees and prays leave.of court to amend this Complaint when the amounts are more
    5
            fully known;
    6
                      35.        the conduct of DEFENDANTS and each of them as described above was
    7       malicious, fraudulent, and/or oppressive and done with a willful and conscious disregard for
    8       PLAINTIFF' S t• rights and for the deleterious consequences of DEFENDANTS actions.
    9       DEFENDANTS * and each of them, and their agents/employees or supervisors, authorized,
   10       condoned, and ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to
   11       punitive drunages against each of said DEFENDANTS.
   12
                                 •
   13                              THIRD CAUSE OF ACTION
                     WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
   14                               AGAINST SAFARILAND
                              AND DOES I THROUGH 50 INCLUSIVE
   15
  16                36.          PLAINTIFF re-alleges and incorporates by reference the allegations in all the

  17       preceding paragraphs as though fully set forth herein;

  18                37,        As articulated above, a motivating reason PLAINTIFF was subjected to adverse
           employment actions by DEFENDANTS was a result of DEFENDANTS' viOlatioris of
  19
           fundamental public policies. It is against fundamental public policy to discriminate on the basis
  20
           of an individual's disability/mental condition and for requesting and taking a medical leave.
  21
           These public policies are set out by the California Fair Employment and Housing Act
  22
           (Government Code § 12940 et seq), the California Constitution Article 1, §4, and California
  23
           Civil Code § 51,
  24
                   38.         DEFENDANTS conduct was a substantial factor in causing harm to PLAINTIFF,
  25       including but not limited to: loss of earnings and other employment benefits, physical injuries,
  26       pain and suffering, mental anguish and emotional distress. As such, PLAINTIFF is entitled to
  27       general and compensatory damages in amounts to be proven at the time of trial;
  28               39.         The conduct of DEFENDANTS and each of them as described above was
                                                               -7-
                                                  COMPLAINT 'FOR DAMAGES
                                                                                       Gonzalez-Arias v Safariland LW




                                                         Exhibit A
                                                           12
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 10 of 28 Page ID #:21




             malicious, fraudulent, and/or oppressive and done with a willful and conscious disregard for
        1
             PLAIN t iFFS rights and for .the deleterious consequences of DEFENDANTS actions.
    2
             DEFENDANTS and each of them, and their agents/employees or supervisors, authorized,
       3
             condoned, and ratified the unlawful conduct of each other. Consequently, PLAINTIFF is
    4
             entitled to punitive damages against each of said DEFENDANTS.
        5
    6
                                          FOURTH CAUSE OF ACTION
    7                                FAILURE TO PREVENT DISCRIMINATION
                              IN VIOLATION OF GOVERNMENT CODE §§ 12940(j) and (k)
    8                                     AGAINST ALL DEFENDANTS
    9
                       40.      PLAINTIFF re-alleges and incorporates by reference the allegations in all the
   10
            preceding paragraphs as though fully set forth herein;
   11                  41.      ,As articulated more fully above, SAFARILAND AND DOES 1-50, and/or
   12       their agents/employees, violated Government Code § 12940(j) and (k), by failing to take all
   13       reasonable steps necessary to prevent discrimination and/or harassment from occurring and by
   14       failing to remedy:pueh discrimination and/or harassment. By placing supervisors in position of
   15       power and approving said supervisors' adverse actions with discriminatory motive,
   16       SAFARILAND failed to take all reasonable steps to prevent discrimination in the workplace.

   17                   42.     ,,SAFARILAND AND DOES 1-50's failure to take all reasonable steps

   18       necessary to prevent and/or remedy the discrimination and harassment was a substantial factor in
            causing harm to, PLAINTIFF, including but not limited to: loss of earnings and other
   19
            employment benefits, physical injuries, pain and suffering, mental anguish and emotional
   20
            distress. As such, PLAINTIFF is entitled to general and compensatory damages in amounts to
   21
            be proven at the time of trial;
   22
                       43.      ,As a direct and proximate cause of the acts alleged above, PLAINTIFF has had
   23
            to hire the services of an attorney. PLAINTIFF has incurred and continues to incur legal
   24
            expenses and attorney's fees and is entitled to an award of attorneys' fees and costs pursuant to
   25       Government Code § 12965(b). PLAINTIFF is presently unaware of the precise amount of these
   26       expenses and fees and prays leave of court to amend this Complaint when the amounts are more
  27        fully known;
  28                   44.      ,The conduct of SAFARILAND AND DOES 1-50 and each of them as
                                                        -8-
                                               COMPLAINT FOR DAMAGES
                                                                                    Gonzalez-Arias v Safariland LLC




                                                      Exhibit A
                                                        13
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 11 of 28 Page ID #:22




           described above' was malicious, fraudulent, and/or oppressive and done with a willful and
       1
           conscious disregard for PLAINTIFF's rights and for the deleterious consequences of
       2
           SAFARILANDINC., AND DOES 1-50 actions. SAFARILAND and DOES 1-50 inclusive and
       3
           each of them, and their agents/employees or supervisors, authorized, condoned, and ratified the
       4
           unlawful conduct, of each other. Consequently, PLAINTIFF is entitled to punitive damages
       5
           against each of them.
    6
    7                        •;         FIFTH CAUSE OF ACTION
    8                      FAILURE TO PROVIDE REASONABLE ACCOMMODATION
                                       AGAINST ALL DEFENDANTS
    9
                      45.    Plaintiff re-alleges and incorporates by reference the allegations in the
   10
           preceding paragraphs as though fully set forth herein;
   11
                      46.    In Violation of Government Code § 12940(m) DEFENDANTS, and each of
   12
           them, and/or their agents/employees failed to provide reasonable accommodation for
   13
           PLAINTIFF'S known and/or perceived disability. Defendant terminated his employment in lieu
   14
           of providing him. with reasonable accommodation in the form of either continuing his regular
   15
           work with modifications or allowing time off work
   16                47.     '! As a direct and proximate result of DEFENDANTS unlawful conduct,
   17      PLAINTIFF has., suffered and will continue to suffer physical injuries, pain and suffering and
   18      mental anguish and emotional distress. PLAINTIFF has suffered and continues to suffer a loss
   19      of earnings and other employment benefits. PLAINTIFF is thereby entitled to general and
   20      compensatory datnages in amounts to be proven at the time of trial;
   21                48.     As a direct and proximate cause of the acts alleged above, PLAINTIFF has had

   22      to hire the services of an attorney. PLAINTIFF has incurred and continues to incur legal '

   23      expenses and attorneys' fees and is entitled to an award of attorneys' fees and costs pursuant to
           Government Code § 12965(b). PLAINTIFF is presently unaware of the precise amount of these
   24
           expenses and fees and prays leave of court to amend this Complaint when the amounts are more
  25
           fully known;
  26
                     49,     The conduct of DEFENDANTS and each of them as described above was
  27
           malicious, fraudulent, and/or oppressive and done with a willful and conscious disregard for
  28
           PLAINTIFF'S rights and for the deleterious consequences of DEFENDANTS actions,
                                                 -9-
                                     COMPLAINT FUR DAMAGES
                                                                                  Gonzalez-Arias v Safariland LLC




                                                   Exhibit A
                                                     14
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 12 of 28 Page ID #:23




            DEFENDANTS and each of them, and their agents/employees or supervisors, authorized,
       1
            condoned, and ratified the unlawful conduct of each other. Consequently, PLAINTIFF is
    2
           entitled to punitive damages against each of said DEFENDANTS,
       3
    4
                                        SIXTH CAUSE OF ACTION
    5                        FAILURE TO ENGAGE IN AN INTERACTIVE PROCESS
                              IN VIOLATION OF GOVERNMENT CODE § 12940(n)
    6
                                       AGAINST ALL DEFENDANTS
    7
                       50.       Plaintiff re-alleges and incorporates by reference the allegations in the
           preceding paragraphs as though fully set forth herein;
    9
                       51, .,In Violation of Government Code § 12940(n) DEFENDANTS, and each of
   10
           them, and/or their agents/employees failed to engage in a timely, good faith, interactive process
   11
           with Plaintiff to.,determine effective reasonable accommodations for his known or perceived
                            ;•
   12      mental condition and or physical disability. As indicated supra, in lieu of inquiring about the
   13      physical restriction and allowing modified or alternate job, defendant terminated plaintiff's
   14      employment.
   15                     52. - As a direct and proximate result of DEFENDANTS unlawful conduct,
   16      PLAINTIFF has, suffered and will continue to suffer physical injuries, pain and suffering and

   17      extreme severe mental anguish and emotional distress. PLAIN .11FI, has suffered and continues

   18      to suffer a loss of earnings and other employment benefits. PLAINTIFF is thereby entitled to
           general and compensatory damages in amounts to be proven ai the time of trial;
   19
                       53. . As a direct and proximate cause of the acts alleged above, PLAINTIFF has
   20
           had to hire the services of an attorney. PLAINTIFF has incurred and continues to incur legal
   21
           expenses and attorneys' fees and is entitled to an award of attorneys' fees and costs pursuant to
   22
           Government Code § 12965(b). PLAINTIFF is presently unaware of the precise amount of these
   23
           expenses and fees and prays leave of court to amend this Complaint when the amounts are more
   24
           fully known;      '
   25                 54.        The conduct of DEFENDANTS and each of them as described above was
  26       malicious, fraudulent, and/or oppressive and done with a willful and conscious disregard for
  27       PLAINTIFF' S rights and for the deleterious consequences of DEFENDANTS actions.
  28       DEFENDANTS and each of them, and their agents/employees or supervisors, authorized,
                                                      - 10 -
                                             COMPLAINT FOR DAMAGES
                                                                                  Gonzalez•Arias v Sajaritand LLC




                                                    Exhibit A
                                                      15
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 13 of 28 Page ID #:24




             condoned, and ratified the unlawfill conduct of each other. Consequently, Plaintiff is entitled to
       1
             punitive damages against each of said DEFENDANTS.
       2
                                        SEVENTH CAUSE OF ACTION
       3                              VIOLATION OF FEBA CFRA LAVE
       4                       IN VIOLATION OF GOVERNMENT CODE § 12945.2
                                        AGAINST ALL DEFENDANTS
    5
                      55.     'Plaintiff re-alleges and incorporates by reference the allegations in the
    6
             preceding paragtaphs as though fully set forth herein;
    7
                     56.      The California Family Rights Act (CFRA) authorizes eligible employees to
    8
           take up a total of 12 weeks of paid or unpaid job-protected leave during a 12-month period, for
    9
           one or more of    the   following reasons: .... To care for an immediate family member (spouse,
   10
           child or parent) with a serious health condition.
   11
                    57.        Plaintiff requested time off work to care for her seriously ill father and
   12
           defendant denied the time off request. Plaintiff's father passed away in June 2018 and plaintiff
   13
           was not there to care for him or say her final goodbye before he passed away,
   14
                     58.     ''As a direct and    proximate result    of DEFENDANTS unlawful conduct,
   15
            PLAINTIFF hanuffered and will continue to suffer physical injuries, pain and suffering and
   16
           extreme severe mental anguish and emotional distress. PLAINTIFF has suffered and continues
   17
           to suffer a loss of earnings and other employment benefits. PLAINI'll-F is thereby entitled to
   18
           general and compensatory damages in amounts to be proven at the time of trial;
  19
                     59. •    As a direct and proximate cause of the acts alleged above, PLAINTIFF has
  20
           had to hire the services of an attorney. PLAINTIFF has incurred and continues to incur legal
  21
           expenses and attorneys' fees and is entitled to an award of attorneys.' fees and costs pursuant to
  22
           Government Code § 12965(b). PLAINTIFF is presently unaware of the precise amount of these
  23
           expenses and fees and prays leave of court to amend this Complaint when the amounts are more
  24
           fully known;
  25                 60.     The conduct of DEFENDANTS and each of them as described above was
  26        malicious, fraudulent, and/or oppressive and done with a willful and conscious disregard for
  27        PLAINTIFF' S rights and for the deleterious consequences of DEFENDANTS actions.
  28        DEFENDANTS and each of them, and their agents/employees or supervisors, authorized,

                                                      - 11 -
                                             COMPLAINT POR DAMAGES
                                                                                     Gonzales-Arias v Safarlland LLC




                                                     Exhibit A
                                                       16
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 14 of 28 Page ID #:25




          condoned, and ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to
    1
          punitive damages against each of said DEFENDANTS.
    2
    3
                          r*                  PRAYER FOR RELIEF
    4
                 WHERE1fORE, PLAINTIFF prays for Judgment against DEFENDANTS and DOES 1
    5
        through 50, inclusive as follows:
    6                  For all actual, consequential and incidental financial losses, including but not
                 1.
    7   limited to loss of earnings, employment benefits, and employment opportunities according to
    8   proof;
    9            2.    For compensatory and general damages according to proof;
   10            3.    For exemplary and punitive damages;
   11            4.    For Statutory Attorneys' fees and costs;

   12            5.    For costs of suit;

   13            6.    For pre-judgment and post judgment interest, at the legal rate; and

   14            7.    For such other and further relief as the Court deems appropriate and just

   15
                                                     Respectfully submitted
   16
   17   Dated; January 29, 2019                      RAWA LAW GROUP, APC

   18
   19
   20                                                Zahra Khoury
                                                     Attorney for Plaintiff
   21
  22
  23
  24
  25
  26
  27
  28
                                                    - 12 -
                                            COMPLAINT FOR DAMAGES
                                                                                 Gonzalez-Arias v Safariland LLC




                                                 Exhibit A
                                                   17
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 15 of 28 Page ID #:26




                                          DEMAND FOR JURY TRIAL
       1
    2                    Plaintiff hereby demands a trial by jury.

    3      Dated: January 29, 2019                     RAWA LAW GROUP, APC
    4
    5
    6
                                                       Zahra Khoury
    7                                                  Attorney for Plaintiff

    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
  23
  24
  25
  26
  27
  28
                                                  - 13 -
                                          COMPLAINT FOR DAMAGES
                                                                                Gonzalez-Arias v Safarf land LI,C




                                                  Exhibit A
                                                    18
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 16 of 28 Page ID #:27




       1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17

   18
   19
   20
   21
   22
   23
   24

                            EXHIBIT "A"
  26
  27
  28
                                      - 14 -
                              COMPLAINT FOR DAMAGES
                                                         Gonzalez-Arias v Safariland LLC




                                    Exhibit A
                                      19
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 17 of 28 Page ID #:28




                                                                                                  KEVIN KIRK DIRECTOR
               DEPARTMENT OF FAIR EMPLOYMENT Sc HOUSING
              2218 Kaman Clive, Sulle 100 1 Elk Grove I CA 135758
              (800) 884-1584 (Voice) I (800) 700-2320 (TTY) i CalItornIa's Relay Service at 711
              http://wom.clich.ca.gov I Erna: contactcenter@dtehca.gov


       January 28, 2019

       Zahra Khoury
       Rawa Law Group, APC 5843 Pine Avenue
       Chino Hills, California 91709

       RE:    Notice to Complainant's Attorney
              DFEH Matter Number: 201901-04855721
              Right to Sue: Gonzalez Arias / SAFARILAND, LLC

       Dear Zahra Khoury:

       Attached is a copy of your amended complaint of discrimination filed with the
       Department of Fair Employment and Housing (DFEH) pursuant to the California Fair
       Employment and Housing Act, Government Code section 12900 et seq.

       Pursuant to Government Code section 12962, DFEH will not serve these documents on
       the employer. You or your client must serve the complaint.

       The amended complaint is deemed to have the same filing date of the original
       complaint. This is not a new Right to Sue letter. The original Notice of Case Closure
       and Right to Sue issued in this case remains the only such notice provided by the
       DFEH. (Cal. Code Regs., tit. 2, § 10022.)

       Be advised that the DFEH does not review or edit the complaint form to ensure that it
       meets procedural or statutory requirements.

       Sincerely,


       Department of Fair Employment and Housing




                                                               Exhibit A
                                                                 20
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 18 of 28 Page ID #:29




       1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                                   BEFORE THE STATE OF CALIFORNIA
       2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                           Under the California Fair Employment and Housing Act
       3
                                       (Gov. Code, § 12900 et seq.)
     4
            In the Matter of the Complaint of
       5     Angeles Gonzalez Arias                                   DFEH No. 201901-04855721
     6                                      Complainant,
            vs.
     7
     8       SAFARILAND, LLC
             3120 East Mission Blvd.
     9       Ontario, California 91761
   10                           Respondents
   11
   12 1. Respondent SAFARILAND, LLC is an employer subject to suit under the
      California Fair Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.).
   13
      2. Complainant Angeles Gonzalez Arias, resides in the City of Chino Hills State of
   14
      California.
   15
      3. Complainant alleges that on or about October 16, 2018, respondent took the
   16 following adverse actions:
   17 Complainant was harassed because of complainant's family care or medical leave
   18 (cfra) (employers of 50 or more people), disability (physical or mental).
   19 Complainant was discriminated against because of complainant's family care or
      medical leave (cfra) (employers of 50 or more people), disability (physical or mental)
   20 and as a result of the discrimination was terminated, denied a work environment free
      of discrimination and/or retaliation, denied reasonable accommodation for a
   21 disability, denied family
                                care or medical leave (cfra) (employers of 50 or more
   22 people).

   23 Complainant experienced retaliation because complainant reported or resisted
      any form of discrimination or harassment, requested or used a disability-related
   24 accommodation, requested or used leave under the California family rights act or
      fmla (employers of 50 or more people) and as a result was terminated, denied a
   25
      work environment free of discrimination and/or retaliation, denied reasonable
   26
  27                                                       -1-
                                       Complaint— DFEH No. 201901-04855721
  28       Date Filed: January 21, 2019
           Date Amended: January 28, 2019




                                                    Exhibit A
                                                      21
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 19 of 28 Page ID #:30




     1 accommodation for a disability, denied family care or medical leave (cfra)
       (employers of 50 or more people).
     2
     3
          Additional Complaint Details: ** Chino Hills is a computer default
     4
       Upon information and belief: Ms. Gonzalez Arias was subjected to the following:
     5 wrongful termination, failure to provide reasonable accommodation, failure to
       engage in the interactive process.
     6
     7
     8
     9
    10
    11
   12
   13
   14
   15

   16
   17

   18
   19
   20
   21
   22
   23
   24
   25
   26
   27                                               -2-
                                     Complaint DFEH No. 201901-048.55721
   28 Date Filed: January 21, 2019
         Date Amended: January 28, 2019




                                               Exhibit A
                                                 22
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 20 of 28 Page ID #:31




        1 VERIFICATION
     2 I, Angeles Gonzalez, am the Complainant in the above-entitled complaint. I have
       read the foregoing complaint and know the contents thereof. The same is true of my
     3
       own knowledge, except as to those matters which are therein alleged on information
     4 and belief, and as to those matters, I believe it to be true,
        5    On January 28, 2019, I declare under penalty of perjury under the laws of the State of
             California that the foregoing is true and correct.
     6
     7                                                                                Fontana CA

     8
     9
    10
    11
    12
    13
   14
    15

   16

   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27                                                     -3-
                                        ,Complaint — OFEH"NO. 221901-04.85572.1
   28 Date Filed: January 21, 2019
            Date Amended: January 28, 2019




                                                    Exhibit A
                                                      23
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 21 of 28 Page ID #:32




               5TA7F ,)F GAI.IREMAJJktetr+9”Saptaner Seances eno Hottsin4.A4t                     GAVIN NEWSOM GOVERNOR

               DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                10EV1N KJEK DIRECTOR

               2218 !Causer Othoe, suite 1001 Elk Grave I CAI 05758
               (000) 884-1884 (Voice) 1(000) 700-2320 (TTY) I California's Relay Service at 711
               http://www.coltco.00v I Erna. contaacentenaclfeh,ca,pov


         January 21, 2019

        Angeles Gonzalez Arias
           Rawa Law Group, APC 5843 Pine Avenue
        Chino Hills, California 91709

        RE:    Notice of Case Closure and Right to Sue
               DFEH Matter Number: 201901-04855721
               Right to Sue: Gonzalez Arias / SAFARILAND, LLC

        Dear Angeles Gonzalez Arias,

        This letter informs you that the above-referenced complaint was filed with the
        Department of Fair Employment and Housing (DFEH) has been closed effective
        January 21, 2019 because an immediate Right to Sue notice was requested. DFEH will
        take no further action on the complaint.

        This letter is also your Right to Sue notice. According to Government Code section
        12965, subdivision (b), a civil action may be brought under the provisions of the Fair
        Employment and Housing Act against the person, employer, labor organization or
        employment agency named in the above-referenced complaint. The civil action must be
        filed within one year from the date of this letter.

        To obtain a federal Right to Sue notice, you must contact the U.S. Equal Employment
        Opportunity Commission (EEOC) to file a complaint within 30 days of receipt of this
        DFEH Notice of Case Closure or within 300 days of the alleged discriminatory act,
        whichever is earlier.

        Sincerely,


        Department of Fair Employment and Housing




                                                                Exhibit A
                                                                  24
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 22 of 28 Page ID #:33




      1                     COMPLAINT OF EMPLOYMENT DISCRIMINATION
                                  BEFORE THE STATE OF CALIFORNIA
      2                   DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
                          Under the California Fair Employment and Housing Act
      3
                                      (Gov. Code, § 12900 et seq.)
      4
           In the Matter of the Complaint of
      5     Angeles Gonzalez Arias                                    DFEH No. 201901-04855721
      6                                 Complainant,
          vs.
      7
      8     SAFARILAND, LLC
            3120 East Mission Blvd.
      9     Ontario, California 91761
     10                        Respondents
     11
    12 1. Respondent SAFARILAND, LLC is an employer subject to suit under the
       California Fair Employment and Housing Act (FEHA) (Gov, Code, § 12900 et seq.).
    13
       2. Complainant Angeles Gonzalez Arias, resides in the City of Chino Hills State of
    14
       California.
    15
       3. Complainant alleges that on or about October 16, 2018, respondent took the
    16 following adverse actions:

    17 Complainant was harassed because of complainant's disability (physical or
    18 mental).
    19 Complainant was discriminated against because of complainant's disability
       (physical or mental) and as a result of the discrimination was terminated, denied a
    20 work environment free of discrimination and/or retaliation, denied reasonable
       accommodation for a disability.
    21
    22 Complainant experienced retaliation because complainant reported or resisted
       any form of discrimination or harassment, requested or used a disability-related
    23 accommodation    and as a result was terminated, denied a work environment free of
       discrimination and/or retaliation, denied reasonable accommodation for a disability.
    24
    25
          Additional Complaint Details: ** Chino Hills is a computer default
    26
    27                                                 -1-
                                      Complaint — OFEH No. 201901-04855721
    28 Date Filed: January 21, 2019




                                                 Exhibit A
                                                   25
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 23 of 28 Page ID #:34




         1
           Upon information and belief: Ms, Gonzalez Arias was subjected to the following:
         2 wrongful termination, failure to provide reasonable accommodation, failure to
           engage in the interactive process.
         3
         4
         5
         6
         7
      8
      9
     10
     11
     12
     13
     14
     15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27                                                  -2-
                                      Complaint— DFg174.No. 4190.1-44855721
    28 Date Filed: January 21, 2019




                                                 Exhibit A
                                                   26
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 24 of 28 Page ID #:35




         1 VERIFICATION
         2 I, Angeles Gonzalez, am the Complainant in the above-entitled complaint. I have
           read the foregoing complaint and know the contents thereof. The same is true of my
         3
           own knowledge, except as to those matters which are therein alleged on information
         4 and  belief, and as to those matters, I believe it to be true.

         5 On January 21, 2019, I declare under penalty of perjury under the laws of the State of
           California that the foregoing is true and correct.

         7                                                                          Fontana CA

         8


     10
     11
     12
     13
     14
     15
     16

     17
     18
    19
    20
    21
    22
    23
    24
    25
    26
    27                                                -3.
                                      Complaint — OPEN No. 201901-04855721
    28 Date Filed: January 21, 2019




                                                 Exhibit A
                                                   27
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 25 of 28 Page ID #:36



                                                                                                                                                                     CM-010
     ATTORNEY OR PARTY VATHODT ATTORNEY (Minor, Elate ear number, and meals)                                                        FOR COURT USE ONLY
      Ziad Eirawashdeh SBN 237166 Zahra Khoury SBN 231065
      Rawa Law Group APC
      5843 Pine Avenue
      Chino Hills California 9 i 709                                                                                            FILED
         TELEPHONE NO   909-393.0660                   FAX NO: 888.250-8844                                   SUPERIOR COURT OF CALIFORNIA
    ATTORNEY FOR (Name) Plaintiff Angeles Gonzalez Arias                                                       COUNTY OF SAN
                                                                                                                SAN BERNARDINO DISTRICT
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Bernardino
       slew Aooeess 247 West 3rd Street,
          MAILING ADDRESS                                                                                                       FEB 0 7 2019
         CITY AND Z1P CODE         San Bernardino 92415
              RRANCH NAME.         San Bernardino Justice Center
      CASE NAME:                                                                                            '3Y
     Angeles Gonzalez Arias v Safariland LLC et al                                                                              PAULA BOGE.RS, EpUTY
                                                                                                               CASE NUMBER
       CIVIL CASE COVER SHEET                   Complex Case Designation
   r--1 Unlimited               ED Limited
                                                               El     Counter               Joinder                                     19a4ao9
           (Amount                   (Amount
                                                                                                             JUDGE:
          demanded                   demanded is             Filed with first appearance by defendant
          exceeds $25,000)           $25,000 or less)            (Cal, Rules of Court, rule 3.402)            CERT.
                                        Items 1-5 be ow must be completed (we instructions on page 2).
   1. Check one box below for the case type that best describes this case:
        Auto Tort                                         Contract                                   Provisionally Complex Civil Litigation
                                                            El                                       (Cat Rules of court, rules 3.400-3.403)
       H      Auto (22)
              Uninsured motorist (46)
      Other PI/PDIWO (Personal Injury/Property
                                                          ri
                                                                  B• reach of contract/warranty (06)
                                                                  C• ollections (09)
                                                                 insurance coverage (18)
                                                                                                           Antitrust/Trade regulation (03)
                                                                                                           Construction defect (10)
      Damage/Wrongful Death) Tort                                Other contract (37)                     I Mass tort (40)
             Asbestos (04)                                Real Property                                    Securities litigation (28)
              Product liability (24)                        7-1  E• minent domain/inverse                  Erwironmentaltroxic tort (30)
                                                                 condemnation (14)
      [      Medical malpractice (45)                                                              I i     Insurance coverage Bairns arising from the
       r-7   O• ther PI/PD/WO (23)                         ri    W• rongful eviction (33)                  above listed provisionally complex case
                                                                                                           types (41)
       Non-PI/PD/WD (Other) Tort                           El    O• ther real property (26)
                                                                                                     Enforcement of Judgment
             Business tort/unfair business practice (07) unlawful Detainer
                                                                                                           Enforcement of judgment (20)
             Civil rights (08)                                   Commercial (31)
                                                                                                     Miscellaneous GNI] Complaint
      El     D• efamation (13)                                   Residential (32)
             Fraud (16)                                     1- 1 Drugs (38)
                                                                                                   El RICO (27)
             Intellectual property (19)                                                                    Other complaint (no! specified above) (42)
                                                         Judicial Review
                                                                                                     Miscellaneous Civil Petition
             Professional negligence (25)                  Li    Asset forfeiture (05)
                                                                                                           Partnership and corporate governance (21)
      El     O• ther non-PI/PD/WD tort (35)                      Petition re: arbitration award (11)
                                                                                                   El      Other petition (not specified above) (43)
      Em loy meat                                          I I   Writ of mandate (02)
             Wrongful termination (36)
                                                                 Other judicial review (39)
             Other employment (15)
  2. This case         I- 1 is LLI   is not   complex under rule 3.400 of the California Rules of Court. If the case Is complex, mark the
     factors requiring exceptional judicial management:
     a. [ _     Large number of separately represented parties        d. U    Large number of witnesses
       b. 11   E• xtensive motion practice raising difficult or novel e.         L_J
                                                                              Coordination with related actions pending in one or more courts
               issues that will be time-consuming to resolve                  in other counties, states, or countries, or in a federal court
     c. I      Substantial amount of documentary evidence             f. n    Substantial postjudgment judicial supervision
  3. Type of remedies sought (check all that apply):
     a 21 m• onetary        b.            123
                                        nonmonetary; declaratory or injunctive relief    c 17 1 punitive
  4, Number of causes of action (specify): 7
  5. This case         El is 71      Is not a class action suit.
  6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
  Date: 01/29/2019
  Zahra Khoury
                                   (TYPE OR PRINT NAME)                                                     OF PARTY de ATTORNEY FOR PARTY)
                                                                                                 (SIGNATURE OF
                                                                               NOTICE
   • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
     under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
     in sanctions.
   • File this cover sheet in addition to any cover sheet required by local court rule.
   • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
     other parties to the action or proceeding,
   • Unless this is a complex case, this cover sheet will be used for statistical purposes only.                                        Pap of2
                                                                                                                               .Col..14i es of Coal, van 3.220, 3 400-3 403,
 Four Atio‘XvcI for Manazin Use.
   JUdIrlal Council r4 Coldarti                            CIVIL CASE COVER,SHEET                  AtrutroAn Legaigat, tnr..        Siaricientt *.h..3tidri 4dirinistiatki, file
  CM-010 re'. January I, 20371                                                                     we...actin:13%re%. oxp                                yivm.coirtinfacaticT




                                                                        Exhibit A
                                                                          28
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 26 of 28 Page ID #:37




                                                                                                                                          CM-010
                                 INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
    To Plaintiffs and Others Filing First Papers
    If you are filing a first paper (for example, a complaint) in a civil case, you must complete and file, along with your first paper, the Civil
    Case Cover Sheet contained on page 1. This information will be used to compile statistics about the types and numbers of cases filed.
    You must complete items 1 through 5 on the sheet In item 1, you must check one box for the case type that best describes the case.
    If the case fits both a general and a more specific type of case listed in item 1, check the more specific one. If the case has multiple
    causes of action, check the box that best indicates the primary cause of action. To assist you in completing the sheet, examples of
    the cases that belong under each case type in item 1 are provided below. A cover sheet must be filed only with your initial paper, You
    do not need to submit a cover sheet with amended papers. Failure to file a cover sheet with the first paper filed in a civil case may
    subject a patty, its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
    To Parties In Complex Cases
    In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the case is complex. If a plaintiff
    believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by completing the appropriate
    boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the complaint on all parties to
    the action. A defendant may file and serve no later than the time of its first appearance a joinder in the plaintiffs designation, a
    counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that the case is complex,
                                                         CASE TYPES AND EXAMPLES
    Auto Tort                                       Contract                                            Provisionally Complex Civil Litigation
       Auto (22)-Personal injury/Property               Breach of Contract/Warranty (06)                (Cal, Rules of Court Rules 3.400-3.403)
         Damage/Wrongful Death                              Breach of Rental/Lease                            Antitrust/Trade Regulation (03)
                                                                Contract (not unlawful detainer               Construction Defect (10)
         Uninsured Motorist (48) (if the                            or wrongful eviction)
           case involves en uninsured                                                                         Claims Involving Mass Tort (40)
                                                            Contract/Warranty Breach-Seiler                   Securities Litigation (2B)
           motorist claim subject to                            Plaintiff (not fraud or negligence)
           arbitration, check this item                                                                      Environmental/Toxic Tort (30)
           instead of Auto)                                 Negligent Breach of Contract/                    Insurance Coverage Claims
                                                                Warranty                                         (arising from provisionally
                                                            Other Breach of ContractANarranty                    complex case type listed above)
    Other PUPDAND (Personal Injury/                     Collections (e.g., money owed, open                      (41)
    Property Damage/Wrongful Death)                        book accounts) (09)
    Tort                                                    Collection Case-Seller Plaintiff
       Asbestos (04)                                        Other Promissory Note/Collections            Enforcement of Judgment
            Asbestos Property Damage                            Case                                        Enforcement of Judgment (20)
            Asbestos Personal Injury/                  Insurance Coverage (not provisionally                   Abstract of Judgment (Out of
                Wrongful Death                             complex) (18)                                           County)
       Product Liability (not asbestos or                  Auto Subrogation                                    Confession of Judgment (non-
            toxiaenvironmenta0 (24)                        Other Coverage                                          domestic relations)
       Medical Malpractice (45)                        Other Contract (37)                                     Sister State Judgment
            Medical Malpractice-                                                                               Administrative Agency Award
                Physicians & Surgeons                      Contractual Fraud                                      (not unpaid taxes)
            Other Professional Health Care                 Other Contract Dispute                              Petition/Certification of Entry of
                Malpractice                         Real Property                                                 Judgment on Unpaid Taxes
       Other PI/PD/WD (23)                             Eminent Domain/Inverse                                  Other Enforcement of Judgment
           Premises Liability (e.g., slip                  Condemnation (14)                                       Case
                and fail)                              Wrongful Eviction (33)
           Intentional Bodily Injury/PDAND             Other Real Property (e.te, quiet title) (26)      Miscellaneous Civil Complaint
                (e.g., assault, vandalism)                 Writ of Possession of Real Property              RICO (27)
           Intentional Infliction of                       Mortgage Foreclosure                             Other Complaint (not specified
                Emotional Distress                         Quiet Title                                          above) (42)
           Negligent Infliction of                         Other Real Property (not eminent                     Declaratory Relief Only
                Emotional Distress                         domain, landlord/tenant, or                          Injunctive Relief Only (non-
           Other PI/PDM/D                                  foreclosure)                                             harassment)
                                                                                                               Mechanics Lien
   Non-PI/P(3/WD (Other) Tort                       Unlawful Detainer                                           Other Commercial Complaint
       Business Tort/Unfair Business                   Commercial (31)                                              Case (non-tort/non-complex)
          Practice (07)                                Residential (32)                                        Other Civil Complaint
      Civil Rights (e.g., discrimination,              Drugs (38) (if the case involves illegal                     (non-tort/non-complex)
           false arrest) (not civil                       drugs, check this item; otherwise,
           harassment) (08)                               report as Commercial or                       Miscellaneous Civil Petition
      Defamation (e.g„ slander, libel)                    Residential)                                     Partnership and Corporate
            (                                                                                                  Governance (21)
      Fraud13 (1)6)                                 Judicial Review                                        Other Petition (not specified above)
      Intellectual Property (19)                       Asset Forfeiture (05)                                  (43)
      Professional Negligence (25)                     Petition Re: Arbitration Award (11)                     Civil Harassment
          Legal Malpractice                            Writ of Mandate (02)                                   Workplace Violence
          Other Professional Malpractice                   Writ-Ad/flints-taffy° Mandamus                     Elder/Dependent Adult
               (not medical or legal)                      Writ-Mandamus on Limited Court                          Abuse
       Other Non-PI/PO/WO Tort (35)                           Case Matter                                     Election Contest
                                                           Writ-Other Limited Court Case                      Petition for Name Change
  Employment                                                  Review                                          Petition for Relief from Late
    Wrongful Termination (36)                          Other Judicial Review (39)                                  Claim
    Other Employment (15)                                  Review of Health Officer Order                     Other Civil Petition
                                                           Notice of Appeal-labor
                                                              Commissioner Appeals
  CM.0t0 tRw, January 1, 2017]                                                                                                            Pie 2 of 2
                                                       CIVIL CASE COVER SHEET




                                                                 Exhibit A
                                                                   29
Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 27 of 28 Page ID #:38




                                         SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO

                                                                                                                    CMS 1904309
    Angeles Gonzalez Arias                                                       CASE NO.:

                                             vs.                                 CERTIFICATE OF ASSIGNMENT

    Safariland, LLC

   A civil action or proceeding presented for filing must be accompanied by this Certificate. If the ground is the
   residence of a party, name and residence shall be stated.

    The undersigned declares that the above-entitled matter is filed for proceedings in the
    San Bernardino               District of the Superior Court under Rule 404 of this court for the
    checked reason:
            E3 General               ❑ Collection

                                    Nature of Action     Ground
    01E1000000 000E1000000000




                                 1. Adoption            Petitioner resides within the district
                                 2. Conservator         Petitioner or conservatee resides within the district.
                                 3. Contract            Performance in the district is expressly provided for.
                                 4. Equity              The cause of action arose within the district.
                                 5. Eminent Domain      The property is located within the district,
                                 6. Family Law          Plaintiff, defendant, petitioner or respondent resides within the district,
                                 7. Guardianship        Petitioner or ward resides within the district or has property within the district.
                                 8. Harassment          Plaintiff, defendant, petitioner or respondent resides within the district.
                                 9. Mandate             The defendant functions wholly within the district.
                                10. Name Change         The petitioner resides within the district.
                                11. Personal Injury     The injury occurred within the district.
                                12. Personal Property   The property is located within the district.
                                13. Probate             Decedent resided or resides within the district or had property within the
                                                        district.
                                14,   Prohibition       The defendant functions wholly within the district.
                                15.   Review            The defendant functions wholly within the district.
                                16.   Title to Real Property
                                                        The property is located within the district.
                                17.   Transferred ActionThe lower court is located within the district.
                                18.   Unlawful Detainer The property is located within the district.
                                19.   Domestic Violence The petitioner, defendant, plaintiff or respondent resides within the district.
                                20.   Other Employment       Defendant bustnasa location
                                21.   THIS FILING WOULD NORMALLY FALL WITHIN JURISDICTION OF SUPERIOR COURT
   The address of the accident, performance, party, detention, place of business, or other factor which qualifies
   this case for filing in the above-designed district is:
         Safe riland, LLC.                                                                  31;
       NAME, INDICATE TITLE OR OTHER QUALIFYING FACTOR                                            ADDRESS
         Ontario                                                                 CA                                       91764
      CITY                                                                      STATE                                    ZIP CODE

  I declare, under penalty of perjury, that the foregoing is true and correct and that this declaration was executed
  on 01/29/2019                           at ohtno Hills                                                  , California



                                                                                                  Signature of Attorney/Party



                                                        CERTIFICATE OF ASSIGNMENT
  13-16503-360, Rev 06-2014




                                                                    Exhibit A
                                                                      30
    Case 5:19-cv-00522-SVW-SHK Document 1-2 Filed 03/22/19 Page 28 of 28 Page ID #:39


•

                   SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNARDINO




          San Bernardino District - Civil
          247 West Third Street

          San Bernardino, CA. 924150210


                                                     CASE NO: CIVDS1904309
            RAWA LAW GROUP, APC
            5843 PINE AVE
            CHINO HILLS CA 91709
                                        NOTICE OF TRIAL SETTING CONFERENCE


          IN RE: ARIAS -V- SAFARILAND, LLC

         THIS CASE HAS BEEN ASSIGNED TO: DONALD       ALVAREZ IN DEPARTMENT S23
         FOR ALL PURPOSES.

         Notice is hereby given that the above-entitled case has been set for
         Trial Setting Conference at the court located at 247 WEST THIRD STREET
         SAN BERNARDINO, CA 92415-0210.

                  HEARING DATE: 08/13/19 at    8:30 in Dept. S23


         DATE: 02/13/19    Nancy Eberhardt, Court Executive Officer
                                                             By: PAULA ROGERS


                            CERTIFICATE OF SERVICE

         I am a Deputy Clerk of the Superior Court for the County of San
         Bernardino at the above listed address. •I am not a party to .this
         action- and-on -the date and place shown below, I served a copy of the
         above listed notice:
         ( ) Enclosed in a sealed envelope mailed to the interested party
         addressed above, for collection and mailing this date, following
         standard Court practices.
         ( ) Enclosed in a sealed envelope, first class postage prepaid in the
         U.S. mail at the location shown above, mailed to the interested party
         and ddressed as shown above, or as shown on the attached listing.
         ( ) A copy of this notice was given to the filing party at the counter
         (   A copy of this notice was placed in the bin located at this office
         and identified as the location for the above law firms collection of
         file stamped documents.

         Date of Mailing: 02/13/19
         I declare under penalty of perjury that the foregoing is true and
         correct. Executed on 02/13/19 at San Bernardino, CA

                                                    BY: PAULA ROGERS




                                        Exhibit A
                                          31
